DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Rejection on the merits of this application. Claims 1-10 and 12-21 are rejected and currently pending, as discussed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.

Response to Arguments
Applicant's arguments, filed 05/03/2022, regarding the 35 U.S.C. 101 rejections of Claims 1-10 and 12-21, have been fully considered but they are not persuasive. The limitation of “machine-learning user preferences from past trips of the user”, while not a mental process, is not recited in a way such that the limitation places meaningful limitations on practicing the abstract idea. In order for this limitation to integrate the abstract idea into a practical application, it must be claimed in a way such that the machine-learning is more than only nominally or tangentially related to the invention.  
Applicant’s arguments, see, filed 05/03/2022, with respect to the rejection(s) of claim(s) 1-10 and 12-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to the claims, changing the scope of the invention. New grounds of rejection are made for new Claim 21.

Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1, Line 1: Replace “past trips of the user;” with “past trips of a user;”
Claim 1, Line 15: Replace “detecting, by the network system, the deviation from the alternate route” with “detecting, by the network system, a deviation from the alternate route”
Claim 1, Line 17: Replace “a current location of the client device” with “a current location of the user device”
Claim 9, Line 5: Replace “past trips of the user;” with “past trips of a user;”
Claim 9, Line 17: Replace “detecting the deviation from the alternate route” with “detecting a deviation from the alternate route”
Claim 9, Line 19: Replace “a current location of the client device” with “a current location of the user device”
Claim 17, Line 4: Replace “past trips of the user;” with “past trips of a user;”
Claim 17, Line 16: Replace “detecting the deviation from the alternate route” with “detecting a deviation from the alternate route”
Claim 17, Line 18: Replace “a current location of the client device” with “a current location of the user device”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to newly amended Claims 1, 9, and 17, the added limitation “machine-learning user preferences from past trips of the user” is a new matter issue that was not explicitly or inherently supported from the original specification and drawings. The original specification is completely silent in regards to “machine-learning user preferences from past trips of the user”. The original specification describes, in [0016], learning user preferences from past trips., without any mention of machine-learning. The newly added “machine-learning user preferences from past trips of the user was not supported from the original disclosure, and it considered to be new matter. There is insufficient description in the Specification to reasonably claim that the inventor(s), at the time the application was filed, has possession of the claimed invention including machine-learning user preferences of the user.
Dependent Claims 2-8, 10, 12-16, and 18-21 are rejected by way of their dependency on Claims 1, 9, and 17.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: “machine-learning user preferences from past trips of the user”. As claimed, this limitation is not sufficient to constitute a method step. It is unclear as to what is performing the machine-learning, i.e. whether the machine-learning is performed by Applicant’s invention or whether a separate entity machine-learns the user preferences and sends the user preferences to Applicant’s invention.
Dependent Claims 2-8 and 21 are rejected by way of their dependency on Claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-21 are rejected under 35 U.S.C. 101 because they recite a judicial exception directed to an abstract idea without significantly more.

Regarding Independent Claim 1: 
Step 1: Claim 1 is a method claim that recites the steps of receiving, generating, causing presentation, receiving, monitoring, detecting, determining, and causing presentation. Claim 1 also recites the limitation of “machine-learning user preferences from past trips of the user”. Thus, the claims are directed to a statutory category.
Step 2A Prong 1: Claim 1 recites the steps of generating, monitoring, detecting, and determining. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application; the claim recites the combination of the additional elements of a network system with a processor that performs the abstract idea. This generic processing circuitry limitation is no more than mere instructions to apply the exception using generic computer components. Additionally, the claim recites the additional steps of receiving, causing presentation, receiving, and causing presentation. These steps amount to no more than mere necessary data gathering and outputting to perform the abstract idea. Therefore, they are considered insignificant extra-solution activity. Additionally, the claim recites the step of “machine-learning user preferences from past trips of the user”. As discussed above in the 35 U.S.C. 112(b) rejection, this limitation is indefinite and therefore cannot provide meaningful limitations on practicing the abstract idea. Accordingly, the additional steps and elements of a network system and a processor do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The additional elements in the claim amount to no more than mere necessary data gathering and outputting and mere instructions to apply the exception using generic computer components. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 1 is ineligible. 
Regarding Dependent Claims 2-8 and 21: 
Step 1: Claims 2-8 depend on Claim 1 and include the additional steps of decreasing costs (Claim 2), increasing costs (Claim 2), triggering bias rerouting (Claim 3), triggering rerouting along a new optimal route (Claim 3), choosing nodes (Claim 4), computing a sum (Claim 4), selecting the node (Claim 4), identifying nodes (Claim 5), adjusting the predefined radius (Claim 6), determining (Claim 7), determining a new optimal route (Claim 7), comparing the lowest sum (Claim 7), detecting (Claim 8), determining a new optimal route (Claim 8), and causing presentation (Claim 8).
Step 2A Prong 1: Claims 2-8 recite the additional steps of decreasing, increasing, triggering bias rerouting, triggering routing, choosing, computing, selecting, identifying, adjusting, determining, determining, comparing, detecting, and determining. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application; the claims recite the additional step of causing presentation. This step amounts to no more than mere necessary data gathering and outputting to perform the abstract idea. Therefore, it is considered insignificant extra-solution activity. Claim 5 recites the additional limitation of the plurality of nodes including one or more nodes prior to a point of deviation from the selected route and one or more nodes after the point of deviation from the selected route. Claim 21 recites the additional limitation of wherein the one or more alternate routes comprise one or more routes that do not have a lowest cost, are not a fastest route, or are not a shortest route as compared to the optimal route. The additional limitations of Claim 5 and Claim 21 are considered insignificant extra-solution activity, as they are no more than mere selection of a particular data source of data type to be manipulated. Accordingly, the additional limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to the abstract idea.
Step 2B: Claims 2-8 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong 2. The additional limitations recited in the dependent Claims 2-8 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 1-8 are not patent eligible.
Regarding Independent Claim 9: 
Step 1: Claim 9 is a system claim that recites one or more processors and memory that in combination perform the steps of machine-learning, receiving, generating, causing presentation, receiving, monitoring, detecting, determining, and causing presentation. Thus, the claims are directed to a statutory category.
Step 2A Prong 1: Claim 9 recites the steps of generating, monitoring, detecting, and determining. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application; the claim recites the combination of the additional elements of a memory with one or more processors that perform the abstract idea. This generic processing circuitry limitation is no more than mere instructions to apply the exception using generic computer components. Additionally, the claim recites the additional steps of receiving, causing presentation, receiving, and causing presentation. These steps amount to no more than mere necessary data gathering and outputting to perform the abstract idea. Therefore, they are considered insignificant extra-solution activity. Additionally, the claim recites the step of “machine-learning user preferences from past trips of the user”. This limitation is insufficient to provide practical application as it does not impose meaningful limitations on the claim. Accordingly, the additional steps and elements of a memory and one or more processors do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The additional elements in the claim amount to no more than mere necessary data gathering and outputting and mere instructions to apply the exception using generic computer components. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 9 is ineligible. 
Regarding Dependent Claims 10-16: 
Step 1: Claims 10 and 12-16 depend on Claim 9 and include the additional steps of decreasing costs (Claim 10), increasing costs (Claim 10), choosing nodes (Claim 12), computing a sum (Claim 12), selecting the node (Claim 12), identifying nodes (Claim 13), adjusting the predefined radius (Claim 14), determining (Claim 15), determining a new optimal route (Claim 15), comparing the lowest sum (Claim 15), detecting (Claim 16), determining a new optimal route (Claim 16), and causing presentation (Claim 16).
Step 2A Prong 1: Claims 10 and 12-16 recite the additional steps of decreasing, increasing, choosing, computing, selecting, identifying, adjusting, determining, determining, comparing, detecting, and determining. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application; the claims recite the additional step of causing presentation. This step amounts to no more than mere necessary data gathering and outputting to perform the abstract idea. Therefore, it is considered insignificant extra-solution activity. Claim 13 recites the additional limitation of the plurality of nodes including one or more nodes prior to a point of deviation from the selected route and one or more nodes after the point of deviation from the selected route. This additional limitations are considered insignificant extra-solution activity, as it is no more than mere selection of a particular data source of data type to be manipulated. Accordingly, the additional limitation does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to the abstract idea.
Step 2B: Claims 10-16 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong 2. The additional limitations recited in the dependent Claims 10-16 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 9-16 are not patent eligible.

Regarding Independent Claim 17: 
Step 1: Claim 17 is a system claim that recites one or more processors and machine-storage medium that in combination perform the steps of machine-learning, receiving, generating, causing presentation, receiving, monitoring, detecting, determining, and causing presentation. Thus, the claims are directed to a statutory category.
Step 2A Prong 1: Claim 17 recites the steps of generating, monitoring, detecting, and determining. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application; the claim recites the combination of the additional elements of a storage medium with one or more processors that perform the abstract idea. This generic processing circuitry limitation is no more than mere instructions to apply the exception using generic computer components. Additionally, the claim recites the additional steps of receiving, causing presentation, receiving, and causing presentation. These steps amount to no more than mere necessary data gathering and outputting to perform the abstract idea. Therefore, they are considered insignificant extra-solution activity. Additionally, the claim recites the step of “machine-learning user preferences from past trips of the user”. This limitation is insufficient to provide practical application as it does not impose meaningful limitations on the claim. Accordingly, the additional steps and elements of a storage medium and one or more processors do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The additional elements in the claim amount to no more than mere necessary data gathering and outputting and mere instructions to apply the exception using generic computer components. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 17 is ineligible. 
Regarding Dependent Claims 18-20: 
Step 1: Claims 18-20 depend on Claim 17 and include the additional steps of decreasing costs (Claim 18), increasing costs (Claim 18), choosing nodes (Claim 19), computing a sum (Claim 19), selecting the node (Claim 19), determining (Claim 20), determining a new optimal route (Claim 20), and comparing the lowest sum (Claim 20).
Step 2A Prong 1: Claims 18-20 recite the additional steps of decreasing, increasing, choosing, computing, selecting, identifying, adjusting, determining, determining, comparing, detecting, and determining. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application; the claims recite the additional step of causing presentation. This step amounts to no more than mere necessary data gathering and outputting to perform the abstract idea. Therefore, it is considered insignificant extra-solution activity. Accordingly, the additional step does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to the abstract idea.
Step 2B: Claims 18-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong 2. The additional limitations recited in the dependent Claims 18-20 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 17-20 are not patent eligible
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9, 12, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080051995 A1, filed 08/23/2017, hereinafter "Lokshin", over  US 20210215496 A1, filed 01/13/2020, hereinafter “Sese”, and US 20180356237 A1, filed 12/12/2016, hereinafter “Abramson”, and US 20070288162 A1, filed 08/21/2007, hereinafter “Furukawa”.

Regarding Claim 1, Lokshin teaches:
A method comprising: (figure 3)
detecting, by the network system, the deviation from the alternate route, ([0041] and figure 3, step 306, wherein the system detects deviation from the original route, or the selected alternate route, and [0024]-[0026] and figure 2, wherein the deviation is detected when the detected current position of the client device is no longer on the selected, or alternate route)
in response to the detecting, determining, by the network system, a reroute ([0045] and figure 3, step 316, wherein a reroute is determined for the deviation) based on biasing to the alternate route to return the user to the alternate route ([0027], wherein the reroute is determined using route costs with the aim of coming as close as possible to the original, or selected alternate route)
and causing presentation of the reroute on the user interface of the user device ([0046] and figure 3, step 318, wherein the guidance for the reroute is presented to the driver, and [0019], wherein the user interface presents the navigation guidance)
Lokshin remains silent on:
	machine-learning user preferences from past trips of the user;
receiving, at a network system, an origin and a destination; 
generating, by one or more route generation algorithms, a plurality of routes to navigate from the origin to the destination, (However, Lokshin does teach one or more route generation algorithms to generate a route from the origin to the destination, see at least [0026] and [0036])
the plurality of routes including an optimal route and one or more alternate routes, 
the one or more alternate routes including a route generated based on the machine-learned user preferences of the user; 
causing presentation of a user interface on a user device that shows the plurality of routes;
receiving, via the user interface from the user device by the network system, a selection of an alternate route from the plurality of routes for navigation; 
the alternate route being a route that is not optimal in comparison to the optimal route;
monitoring, by a processor of the network system, navigation of the alternate route by a user associated with the user device based on GPS coordinates received via a network from the user device;
the detecting including determining that a current location of the user device is closer to the optimal route than the alternate route;
biasing to the alternate route to return the user to the alternate route over any other routes including the closer non-selected optimal route;
Sese teaches:
machine-learning user preferences from past trips of the user; (see at least [0018]-[0019], wherein a user’s route history is input into a machine learning algorithm, which modifies the user’s preferences)
generating, by one or more route generation algorithms, a plurality of routes, (see at least [0016] and figure 2, step 203, wherein a machine learning algorithm is used to generate a plurality of routes)
causing presentation of a user interface on a user device that shows the plurality of routes; (see at least [0015] and figure 2, step 206, wherein the generated plurality of route candidates is output to application 111 of the user device 110, and the application displays the plurality of routes to the user)
receiving, via the user interface from the user device by the network system, a selection of an alternate route from the plurality of routes for navigation; (see at least [0015], wherein the generated route candidates are displayed to the user and the user selects a route)
monitoring, by a processor of the network system, navigation of the alternate route by a user associated with the user device (see at least [0015] and figure 2, step 208, wherein the user’s navigation of the selected alternate route is tracked)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Lokshin with Sese’s technique of machine-learning user preferences from past trips of the user, using route generation algorithms, and receiving selection of a route from the user device. It would have been obvious to modify because doing so allows for a routing system with an improved ability to recommend routes to the user from which the user is less likely to deviate, as recognized by Sese (see at least [0018]-[0019]).
Abramson teaches:
receiving, at a network system, an origin and a destination; (see at least [0091], wherein an origin and a destination are received)
generating a plurality of routes to navigate from the origin to the destination, (see at least [0091], wherein a first/referenced set of navigational operations (equivalent to a route) is generated, and then a plurality of alternative navigational operations is also generated)
the plurality of routes including an optimal route and one or more alternate routes, (see at least [0091], wherein one of the alternative routes generated include one route that is optimal in terms of efficiency (time efficiency, distance efficiency, energy efficiency, etc.), and the other alternative routes are generated based on criteria other than efficiency)
the one or more alternate routes including a route generated based on the machine-learned user preferences of the user; (see at least [0091], wherein the first route generated is based on navigational operations repeatedly taken by the user determined from the user’s previous routes)
the alternate route being a route that is not optimal in comparison to the optimal route; (see at least [0091], wherein the first/referenced set of navigational operations, which is the route provided to the user based on the user’s preferences from travel history, are not optimized for efficiency, and see at least [0120], wherein the preferred, selected route of a user is not optimal in comparison to the alternative routes)
monitoring, by a processor of the network system, navigation of the alternate route by a user associated with the user device based on GPS coordinates received via a network from the user device; (see at least [0123], wherein a SatNav (GPS) application monitors the navigation actions taken by a user and the provided navigation instructions to determine deviations from the provided route)
biasing to the alternate route to return the user to the alternate route over any other routes including the closer non-selected optimal route; (see at least [0120], wherein a user who has selected a preferred route (alternate route) is not re-routed away from the preferred route even when a closer, faster (optimal) route is available, unless the route cost exceeds a predetermined threshold (i.e., 10 minutes time savings))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the reroute determination and route biasing of Lokshin and Sese with Abramson’s technique of generating a plurality of routes from a received origin to a received destination, including an optimal route and one or more alternate routes, including a route generated based on the machine-learned user preferences of the user, causing presentation of the plurality of routes, and monitoring navigation of the alternate route. It would have been obvious to modify because doing so allows navigation systems to reroute users in view of both their preferred routes and potential time savings, as recognized by Abramson (see at least [0119]-[0122]).
Furukawa teaches:
the detecting including determining that a current location of the user device is closer to the optimal route than the alternate route; (see at least [0263] and figure 41, wherein the distance to the destination, where the selected route is not returned to (distance to optimal route), and the distance to the destination, where the selected route is returned to (distance to alternate route) are both determined and factored into the rerouting)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Lokshin, Sese, and Abramson with Furukawa’s teaching of determining that the current location is closer to the optimal route than the alternate route. It would have been obvious to modify because doing so allows a rerouting system the flexibility to account for user preferences efficiently, even when the user preferences are not the optimal route, as recognized by Furukawa (see at least [0266]-[0267]).

Regarding Claim 4, Lokshin, Sese, Abramson, and Furukawa in combination disclose all of the elements of Claim 1 as discussed above, and Lokshin additionally teaches:
wherein the biasing to the alternate route comprises: 
choosing nodes along the alternate route; ([0042], wherein intermediate nodes a1-a4 along the original (alternate) route are selected)
for each chosen node, computing a sum of a cost from a current location of the user to the node and from the node to the destination along the alternate route; ([0043]-[0044], wherein, for each node, the cost from the PDEV (point of deviation, or the current location of the user when deviation is detected) to the node and the cost from the node to PDEST (point of destination) is calculated and summed to get a total cost for each node)
and selecting the node having a lowest sum of the costs from the current location to the node and from the node to the destination along the alternate route for the reroute. ([0045], wherein the reroute corresponding to the node with the lowest total cost is selected for presentation)

Regarding Claim 9, Lokshin teaches:
A system comprising: (figure 1)
one or more hardware processors ([0018] and figure 1, processor 102), and memory storing instructions ([0018] and figure 1, storage medium 108) that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising:
detecting the deviation from the alternate route, ([0041] and figure 3, step 306, wherein the system detects deviation from the original route, or the selected alternate route, and [0024]-[0026] and figure 2, wherein the deviation is detected then the detected current position of the client device is no longer on the selected, or alternate route)
in response to the detecting, determining a reroute, ([0045] and figure 3, step 316, wherein a reroute is determined for the deviation) based on biasing to the alternate route to return the user to the alternate route ([0027], wherein the reroute is determined using route costs with the aim of coming as close as possible to the original, or selected alternate route)
and causing presentation of the reroute on the user interface of the user device ([0046] and figure 3, step 318, wherein the guidance for the reroute is presented to the driver, and [0019], wherein the user interface presents the navigation guidance)
Lokshin remains silent on:
machine-learning user preferences from past trips of the user;
receiving an origin and a destination; 
generating, by one or more route generation algorithms, a plurality of routes to navigate from the origin to the destination, (However, Lokshin does teach one or more route generation algorithms to generate a route from the origin to the destination, see at least [0026] and [0036])
the plurality of routes including an optimal route and one or more alternate routes,
the one or more alternate routes including a route generated based on the machine-learned user preferences of the user; 
causing presentation of a user interface on a user device that shows the plurality of routes;
receiving, via the user interface from the user device, a selection of an alternate route from the plurality of routes for navigation; 
the alternate route being a route that is not optimal in comparison to the optimal route;
monitoring navigation of the alternate route by a user associated with the user device based on GPS coordinates received via a network from the user device;
the detecting including determining that a current location of the client device is closer to the optimal route than the alternate route;
biasing to the alternate route to return the user to the alternate route over any other routes including the closer non-selected optimal route;
Sese teaches:
machine-learning user preferences from past trips of the user; (see at least [0018]-[0019], wherein a user’s route history is input into a machine learning algorithm, which modifies the user’s preferences)
generating, by one or more route generation algorithms, a plurality of routes, (see at least [0016] and figure 2, step 203, wherein a machine learning algorithm is used to generate a plurality of routes)
causing presentation of a user interface on a user device that shows the plurality of routes; (see at least [0015] and figure 2, step 206, wherein the generated plurality of route candidates is output to application 111 of the user device 110, and the application displays the plurality of routes to the user)
receiving, via the user interface from the user device, a selection of an alternate route from the plurality of routes for navigation; (see at least [0015], wherein the generated route candidates are displayed to the user and the user selects a route)
monitoring navigation of the alternate route by a user associated with the user device (see at least [0015] and figure 2, step 208, wherein the user’s navigation of the selected alternate route is tracked)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Lokshin with Sese’s technique of machine-learning user preferences from past trips of the user, using route generation algorithms, and receiving selection of a route from the user device. It would have been obvious to modify because doing so allows for a routing system with an improved ability to recommend routes to the user from which the user is less likely to deviate, as recognized by Sese (see at least [0018]-[0019]).
Abramson teaches:
receiving an origin and a destination; (see at least [0091], wherein an origin and a destination are received)
generating a plurality of routes to navigate from the origin to the destination, (see at least [0091], wherein a first/referenced set of navigational operations (equivalent to a route) is generated, and then a plurality of alternative navigational operations is also generated)
the plurality of routes including an optimal route and one or more alternate routes, (see at least [0091], wherein one of the alternative routes generated include one route that is optimal in terms of efficiency (time efficiency, distance efficiency, energy efficiency, etc.), and the other alternative routes are generated based on criteria other than efficiency)
the one or more alternate routes including a route generated based on the machine-learned user preferences of the user; (see at least [0091], wherein the first route generated is based on navigational operations repeatedly taken by the user determined from the user’s previous routes)
the alternate route being a route that is not optimal in comparison to the optimal route; (see at least [0091], wherein the first/referenced set of navigational operations, which is the route provided to the user based on the user’s preferences from travel history, are not optimized for efficiency, and see at least [0120], wherein the preferred, selected route of a user is not optimal in comparison to the alternative routes)
monitoring navigation of the alternate route by a user associated with the user device based on GPS coordinates received via a network from the user device; (see at least [0123], wherein a SatNav (GPS) application monitors the navigation actions taken by a user and the provided navigation instructions to determine deviations from the provided route)
biasing to the alternate route to return the user to the alternate route over any other routes including the closer non-selected optimal route; (see at least [0120], wherein a user who has selected a preferred route (alternate route) is not re-routed away from the preferred route even when a closer, faster (optimal) route is available, unless the route cost exceeds a predetermined threshold (i.e., 10 minutes time savings))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the reroute determination and route biasing of Lokshin and Sese with Abramson’s technique of generating a plurality of routes from a received origin to a received destination, including an optimal route and one or more alternate routes, including a route generated based on the machine-learned user preferences of the user, causing presentation of the plurality of routes, and monitoring navigation of the alternate route. It would have been obvious to modify because doing so allows navigation systems to reroute users in view of both their preferred routes and potential time savings, as recognized by Abramson (see at least [0119]-[0122]).
Furukawa teaches:
the detecting including determining that a current location of the user device is closer to the optimal route than the alternate route; (see at least [0263] and figure 41, wherein the distance to the destination, where the selected route is not returned to (distance to optimal route), and the distance to the destination, where the selected route is returned to (distance to alternate route) are both determined and factored into the rerouting)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Lokshin, Sese, and Abramson with Furukawa’s teaching of determining that the current location is closer to the optimal route than the alternate route. It would have been obvious to modify because doing so allows a rerouting system the flexibility to account for user preferences efficiently, even when the user preferences are not the optimal route, as recognized by Furukawa (see at least [0266]-[0267]).

Regarding Claim 12, Lokshin, Sese, Abramson, and Furukawa in combination disclose all of the elements of Claim 9 as discussed above, and Lokshin additionally teaches:
wherein the biasing to the alternate route comprises: 
choosing nodes along the alternate route; ([0042], wherein intermediate nodes a1-a4 along the original (alternate) route are selected)
for each chosen node, computing a sum of a cost from a current location of the user to the node and from the node to the destination along the alternate route; ([0043]-[0044], wherein, for each node, the cost from the PDEV (point of deviation, or the current location of the user when deviation is detected) to the node and the cost from the node to PDEST (point of destination) is calculated and summed to get a total cost for each node)
and selecting the node having a lowest sum of the costs from the current location to the node and from the node to the destination along the alternate route for the reroute. ([0045], wherein the reroute corresponding to the node with the lowest total cost is selected for presentation)

Regarding Claim 17, Lokshin teaches:
A machine-storage medium storing instructions that, when executed by one or more hardware processors of a machine, cause the one or more hardware processors to perform operations comprising: ([0018] and figure 1, storage medium 108)
detecting the deviation from the alternate route, ([0041] and figure 3, step 306, wherein the system detects deviation from the original route, or the selected alternate route, and [0024]-[0026] and figure 2, wherein the deviation is detected then the detected current position of the client device is no longer on the selected, or alternate route)
in response to the detecting, determining a reroute, ([0045] and figure 3, step 316, wherein a reroute is determined for the deviation) based on biasing to the alternate route to return the user to the alternate route ([0027], wherein the reroute is determined using route costs with the aim of coming as close as possible to the original, or selected alternate route)
and causing presentation of the reroute on the user interface of the user device ([0046] and figure 3, step 318, wherein the guidance for the reroute is presented to the driver, and [0019], wherein the user interface presents the navigation guidance)
Lokshin remains silent on:
machine-learning user preferences from past trips of the user;
receiving an origin and a destination; 
generating, by one or more route generation algorithms, a plurality of routes to navigate from the origin to the destination, (However, Lokshin does teach one or more route generation algorithms to generate a route from the origin to the destination, see at least [0026] and [0036])
the plurality of routes including an optimal route and one or more alternate routes,
the one or more alternate routes including a route generated based on the machine-learned user preferences of the user; 
causing presentation of a user interface on a user device that shows the plurality of routes;
receiving, via the user interface from the user device, a selection of an alternate route from the plurality of routes for navigation; 
the alternate route being a route that is not optimal in comparison to the original route;
monitoring navigation of the alternate route by a user associated with the user device based on GPS coordinates received via a network from the user device;
the detecting including determining that a current location of the client device is closer to the optimal route than the alternate route;
biasing to the alternate route to return the user to the alternate route over any other routes including the closer non-selected optimal route;
Sese teaches:
machine-learning user preferences from past trips of the user; (see at least [0018]-[0019], wherein a user’s route history is input into a machine learning algorithm, which modifies the user’s preferences)
generating, by one or more route generation algorithms, a plurality of routes, (see at least [0016] and figure 2, step 203, wherein a machine learning algorithm is used to generate a plurality of routes)
causing presentation of a user interface on a user device that shows the plurality of routes; (see at least [0015] and figure 2, step 206, wherein the generated plurality of route candidates is output to application 111 of the user device 110, and the application displays the plurality of routes to the user)
receiving, via the user interface from the user device, a selection of an alternate route from the plurality of routes for navigation; (see at least [0015], wherein the generated route candidates are displayed to the user and the user selects a route)
monitoring navigation of the alternate route by a user associated with the user device (see at least [0015] and figure 2, step 208, wherein the user’s navigation of the selected alternate route is tracked)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Lokshin with Sese’s technique of machine-learning user preferences from past trips of the user, using route generation algorithms, and receiving selection of a route from the user device. It would have been obvious to modify because doing so allows for a routing system with an improved ability to recommend routes to the user from which the user is less likely to deviate, as recognized by Sese (see at least [0018]-[0019]).
Abramson teaches:
receiving an origin and a destination; (see at least [0091], wherein an origin and a destination are received)
generating a plurality of routes to navigate from the origin to the destination, (see at least [0091], wherein a first/referenced set of navigational operations (equivalent to a route) is generated, and then a plurality of alternative navigational operations is also generated)
the plurality of routes including an optimal route and one or more alternate routes, (see at least [0091], wherein one of the alternative routes generated include one route that is optimal in terms of efficiency (time efficiency, distance efficiency, energy efficiency, etc.), and the other alternative routes are generated based on criteria other than efficiency)
the one or more alternate routes including a route generated based on the machine-learned user preferences of the user; (see at least [0091], wherein the first route generated is based on navigational operations repeatedly taken by the user determined from the user’s previous routes)
the alternate route being a route that is not optimal in comparison to the optimal route; (see at least [0091], wherein the first/referenced set of navigational operations, which is the route provided to the user based on the user’s preferences from travel history, are not optimized for efficiency, and see at least [0120], wherein the preferred, selected route of a user is not optimal in comparison to the alternative routes)
monitoring navigation of the alternate route by a user associated with the user device based on GPS coordinates received via a network from the user device; (see at least [0123], wherein a SatNav (GPS) application monitors the navigation actions taken by a user and the provided navigation instructions to determine deviations from the provided route)
biasing to the alternate route to return the user to the alternate route over any other routes including the closer non-selected optimal route; (see at least [0120], wherein a user who has selected a preferred route (alternate route) is not re-routed away from the preferred route even when a closer, faster (optimal) route is available, unless the route cost exceeds a predetermined threshold (i.e., 10 minutes time savings))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the reroute determination and route biasing of Lokshin and Sese with Abramson’s technique of generating a plurality of routes from a received origin to a received destination, including an optimal route and one or more alternate routes, including a route generated based on the machine-learned user preferences of the user, causing presentation of the plurality of routes, and monitoring navigation of the alternate route. It would have been obvious to modify because doing so allows navigation systems to reroute users in view of both their preferred routes and potential time savings, as recognized by Abramson (see at least [0119]-[0122]).
Furukawa teaches:
the detecting including determining that a current location of the user device is closer to the optimal route than the alternate route; (see at least [0263] and figure 41, wherein the distance to the destination, where the selected route is not returned to (distance to optimal route), and the distance to the destination, where the selected route is returned to (distance to alternate route) are both determined and factored into the rerouting)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Lokshin, Sese, and Abramson with Furukawa’s teaching of determining that the current location is closer to the optimal route than the alternate route. It would have been obvious to modify because doing so allows a rerouting system the flexibility to account for user preferences efficiently, even when the user preferences are not the optimal route, as recognized by Furukawa (see at least [0266]-[0267]).

Regarding Claim 19, Lokshin, Sese, Abramson, and Furukawa in combination disclose all of the elements of Claim 7 as discussed above, and Lokshin additionally teaches:
wherein the biasing to the alternate route comprises: 
choosing nodes along the alternate route; ([0042], wherein intermediate nodes a1-a4 along the original (alternate) route are selected)
for each chosen node, computing a sum of a cost from a current location of the user to the node and from the node to the destination along the alternate route; ([0043]-[0044], wherein, for each node, the cost from the PDEV (point of deviation, or the current location of the user when deviation is detected) to the node and the cost from the node to PDEST (point of destination) is calculated and summed to get a total cost for each node)
and selecting the node having a lowest sum of the costs from the current location to the node and from the node to the destination along the alternate route for the reroute. ([0045], wherein the reroute corresponding to the node with the lowest total cost is selected for presentation)

Regarding Claim 21, Lokshin, Sese, Abramson, and Furukawa in combination disclose all of the elements of Claim 1 as discussed above, and Lokshin remains silent on:
wherein the one or more alternate routes comprise one or more routes that do not have a lowest cost, are not a fastest route, or are not a shortest route as compared to the optimal route
Abramson teaches:
wherein the one or more alternate routes comprise one or more routes that do not have a lowest cost, are not a fastest route, or are not a shortest route as compared to the optimal route (see at least [0091], wherein the first/referenced set of navigational operations, which is the route provided to the user based on the user’s preferences from travel history, are not optimized for efficiency, while the alternative routes can include a route optimized for time efficiency (fastest) and a route optimized for distance efficiency (shortest)and see at least [0120], wherein the preferred, selected route of a user is slower in comparison to the alternative routes)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Lokshin, Sese, Abramson, and Furukawa with Abramson’s technique of generating a plurality of routes from a received origin to a received destination, including an optimal route and one or more alternate routes, including a route generated based on the machine-learned user preferences of the user, causing presentation of the plurality of routes, and monitoring navigation of the alternate route. It would have been obvious to modify because doing so allows navigation systems to reroute users in view of both their preferred routes and potential time savings, as recognized by Abramson (see at least [0119]-[0122]).

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lokshin, Sese, Abramson, and Furukawa in combination as applied to Claims 1, 9, and 17 above, and further in view of US 20080071471 A1, filed 03/29/2007, hereinafter "Sumizawa".

Regarding Claim 2, Lokshin, Sese, Abramson, and Furukawa in combination disclose all of the limitations of Claim 1 as discussed above, and Lokshin remains silent on: 
wherein the biasing to the alternate route comprises decreasing costs for route segments along the alternate route;
or increasing costs for route segments not a part of the alternate route.
Sumizawa teaches:
wherein the biasing to the alternate route comprises decreasing costs for route segments along the alternate route. ([0041], wherein costs of links L6, L7, and L8 which are on the route to be traversed are replaced with a virtual link cost Li, and [0039], wherein the replacement link costs are smaller than the original link costs)
or increasing costs for route segments not a part of the alternate route. ([0041], wherein the links L1 and L2, comprising segments not part of the selected route, have different costs set than the links that are a part of the selected route, and figure 2, wherein the link costs are increased from L6-L8)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the alternate route biasing during navigational rerouting of Lokshin, Sese, Abramson, and Furukawa with the method of decreasing or increasing link costs for the intended route of Sumizawa. It would have been obvious to modify because doing so allows the navigational system to intentionally route users through the roads they prefer during navigational searching, even if the designated roads are longer or more difficult to drive on, as recognized by Sumizawa ([0006] and [0024]).

Regarding Claim 10, Lokshin, Sese, Abramson, and Furukawa in combination disclose all of the limitations of Claim 9 as discussed above, and Lokshin remains silent on: 
wherein the biasing to the alternate route comprises decreasing costs for route segments along the alternate route
or increasing costs for route segments not a part of the alternate route.
Sumizawa teaches:
wherein the biasing to the alternate route comprises decreasing costs for route segments along the alternate route. ([0041], wherein costs of links L6, L7, and L8 which are on the route to be traversed are replaced with a virtual link cost Li, and [0038], wherein the replacement link costs are smaller than the original link costs)
or increasing costs for route segments not a part of the alternate route.([0041], wherein the links L1 and L2, comprising segments not part of the selected route, have different costs set than the links that are a part of the selected route, and figure 2, wherein the link costs are increased from L6-L8)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the alternate route biasing during navigational rerouting of Lokshin, Sese, Abramson, and Furukawa with the method of decreasing link costs for the intended route of Sumizawa. It would have been obvious to modify because doing so allows the navigational system to intentionally route users through the roads they prefer during navigational searching, even if the designated roads are longer or more difficult to drive on, as recognized by Sumizawa ([0006] and [0024]).

Regarding Claim 18, Lokshin, Sese, Abramson, and Furukawa in combination disclose all of the limitations of Claim 17 as discussed above, and Lokshin remains silent on:
wherein the biasing to the alternate route comprises decreasing costs for route segments along the alternate route or increasing costs for route segments not a part of the alternate route.
Sumizawa teaches:
wherein the biasing to the alternate route comprises decreasing costs for route segments along the alternate route. ([0041], wherein costs of links L6, L7, and L8 which are on the route to be traversed are replaced with a virtual link cost Li, and [0038], wherein the replacement link costs are smaller than the original link costs)
or increasing costs for route segments not a part of the alternate route. ([0041], wherein the links L1 and L2, comprising segments not part of the selected route, have different costs set than the links that are a part of the selected route, and figure 2, wherein the link costs are increased from L6-L8)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the alternate route biasing during navigational rerouting of Lokshin, Sese, Abramson, and Furukawa with the method of increasing link costs for the links not on the intended route of Sumizawa. It would have been obvious to modify because doing so allows the navigational system to intentionally route users through the roads they prefer during navigational searching, even if the designated roads are longer or more difficult to drive on, as recognized by Sumizawa ([0006] and [0024]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lokshin, Sese, Abramson, and Furukawa as applied to claim 1 above, and further in view of US 20090005962 A1, filed 01/19/2007, hereinafter "Shinto".

Regarding Claim 3, Lokshin, Sese, Abramson, and Furukawa in combination disclose all of the limitations of Claim 1 as discussed above, and Lokshin remains silent on:
wherein the selection of the alternate route triggers bias rerouting to the alternate route while selection of the optimal route triggers rerouting along a new optimal route
Shinto teaches:
wherein the selection of the alternate route triggers bias rerouting to the alternate route while selection of the optimal route triggers rerouting along a new optimal route (see at least [0076]-[0077], wherein a new, optimal route is calculated (referred to as an alternative route by Shinto), and see at least [0078]-[0081], wherein when a user is traveling along a preferred route chosen by himself/herself (selected alternate route), and does not select the optimal (alternative) route, the user is rerouted back to the selected route, and if the user does select the optimal (alternative) route, the user is rerouted along the optimal (alternative) route)
While Shinto teaches selecting the alternate or optimal route after route guidance has already begun, in combination with Sese’s teaching of the user selecting a route before route guidance, all of the limitations of Claim 3 are taught.
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Lokshin, Sese, Abramson, and Furukawa with Shinto’s technique of triggering rerouting based on the route selected by the user. It would have been obvious to modify because doing so enables users who prefer to drive a familiar route to stay on their route without unnecessary processing, even in view of route deviations, as recognized by Shinto (see at least [0079]-[0080]).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Lokshin, Sese, Abramson, and Furukawa in combination as applied to Claims 4 and 12 above, and further in view of US 5911775 A, field 10/08/1996, hereinafter "Tanimoto".

Regarding Claim 5, Lokshin, Sese, Abramson, and Furukawa in combination disclose all of the limitations of Claim 4 as discussed above, and Lokshin additionally teaches:
the plurality of nodes including one or more nodes prior to a point of deviation from the selected route and one or more nodes after the point of deviation from the selected route (see at least [0042] and figure 2, wherein the plurality of intermediate points, or nodes, include nodes a2-a4, which are after the point of deviation, but nodes on the original route before the point of deviation are also considered)
Lokshin remains silent on:
wherein choosing nodes along the alternate route comprises identifying a plurality of nodes along the alternate route within a predefined radius of the current location.
Tanimoto teaches:
wherein choosing nodes along the alternate route comprises identifying a plurality of nodes along the alternate route within a predefined radius of the current location. (column 3, line 61 to column 4, line 17 and figure 4, wherein the nodes corresponding to points of return during vehicle rerouting are searching from with a predefined radius L)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the reroute searching and the choosing of return nodes of Lokshin, Sese, Abramson, and Furukawa with the method of selecting return nodes within a predefined radius of Tanimoto. It would have been obvious to modify because doing so enhances the possibility that the shortest reroute to return to the selected alternate route can be found, allowing for a shorter overall route and more efficient navigation, as recognized by Tanimoto (Summary).

Regarding Claim 13, Lokshin, Sese, Abramson, and Furukawa in combination disclose all of the limitations of Claim 12 as discussed above, and Lokshin additionally teaches:
the plurality of nodes including one or more nodes prior to a point of deviation from the selected route and one or more nodes after the point of deviation from the selected route (see at least [0042] and figure 2, wherein the plurality of intermediate points, or nodes, include nodes a2-a4, which are after the point of deviation, but nodes on the original route before the point of deviation are also considered)
Lokshin remains silent on:
wherein choosing nodes along the alternate route comprises identifying nodes along the alternate route within a predefined radius of the current location.
Tanimoto teaches:
wherein choosing nodes along the alternate route comprises identifying nodes along the alternate route within a predefined radius of the current location. (column 3, line 61 to column 4, line 17 and figure 4, wherein the nodes corresponding to points of return during vehicle rerouting are searching from with a predefined radius L)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the reroute searching and the choosing of return nodes of Lokshin, Sese, Abramson, and Furukawa with the method of selecting return nodes within a predefined radius of Tanimoto. It would have been obvious to modify because doing so enhances the possibility that the shortest reroute to return to the selected alternate route can be found, allowing for a shorter overall route and more efficient navigation, as recognized by Tanimoto (Summary).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lokshin, Sese, Abramson, Furukawa, and Tanimoto in combination as applied to Claims 5 and 13 above, and further in view of US 6507785 B1, filed 09/21/2001, hereinafter "Stefan".

Regarding Claim 6, Lokshin, Sese, Abramson, Furukawa, and Tanimoto in combination disclose all of the limitations of Claim 5 as discussed above, and Lokshin remains silent on: 
wherein the predefined radius is adjusted based on a type of road associated with the alternate route.
Stefan teaches:
wherein the predefined radius is adjusted based on a type of road associated with the alternate route. (column 5, lines 8-36 and figure 4, wherein an ellipsis is constructed using the road density of the navigated route, or based on the type of road on the route. Points of reentry into the planned, or user-selected alternate route are searched for from within the ellipsis, making it equivalent to the predefined radius)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the reroute navigation and return node search of Lokshin, Sese, Abramson, Furukawa, and Tanimoto with the determination of a predefined radius based on road type of Stefan. It would have been obvious to modify because doing so provides a low-cost way of navigating off-route vehicles back to their original route, as recognized by Stefan (Background).

Regarding Claim 14, Lokshin, Sese, Abramson, Furukawa, and Tanimoto in combination disclose all of the limitations of Claim 13 as discussed above, and Lokshin remains silent on: 
wherein the predefined radius is adjusted based on a type of road associated with the alternate route.
Stefan teaches:
wherein the predefined radius is adjusted based on a type of road associated with the alternate route. (column 5, lines 8-36 and figure 4, wherein an ellipsis is constructed using the road density of the navigated route, or based on the type of road on the route. Points of reentry into the planned, or user-selected alternate route are searched for from within the ellipsis, making it equivalent to the predefined radius)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the reroute navigation and return node search of Lokshin, Sese, Abramson, Furukawa, and Tanimoto with the determination of a predefined radius based on road type of Stefan. It would have been obvious to modify because doing so provides a low-cost way of navigating off-route vehicles back to their original route, as recognized by Stefan (Background).

Claims 7-8, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Lokshin, Sese, Abramson, and Furukawa in combination as applied to Claims 1, 4, 9, 12, and 19 above, and further in view of JP2013167498A, published 08/29/2013, hereinafter "Shibata".

Regarding Claim 7, Lokshin, Sese, Abramson, and Furukawa in combination disclose all of the limitations of Claim 4 as discussed above, and Lokshin additionally teaches:
determining that the lowest sum of the costs exceeds a predetermined reroute cost threshold; ([0034], wherein the lowest sum of the costs is compared to the cost of the original route, which is a predetermined threshold)
Lokshin remains silent on:
in response to determining that the lowest sum of the costs exceeds the predetermined reroute cost threshold, 
determining a new optimal route from the current location of the user to the destination and a cost for the new optimal route; 
and comparing the lowest sum to the cost for the new optimal route to select the reroute.
However, Lokshin teaches determining a cost for the corresponding route ([0034]), and comparing the lowest sum to the cost for the corresponding route ([0034])
Shibata teaches: 
determining a new optimal route from the current location of the user to the destination and a cost for the new optimal route; ([0038], line 364, wherein a new optimal route to the destination is calculated regardless of the original guidance route)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the reroute cost determination method of Lokshin, Sese, Abramson, and Furukawa with the determination of a new optimal route, independent of the user-selected alternate route of Shibata by using Shibata’s new route in Lokshin’s route and reroute cost comparison. It would have been obvious to modify because doing so allows navigation systems to avoid attempting to reroute drivers through poor driving areas with low scores in order to return to an original route, which results in drivers deviating from the paths again and again. By setting a new path that interacts with the original route at a minimum, the navigational system can avoid calculating too many reroutes, as recognized by Shibata ([0013]).

Regarding Claim 8, Lokshin, Sese, Abramson, and Furukawa in combination disclose all of the limitations of Claim 1 as discussed above, and Lokshin remains silent on:
detecting that deviation from the alternate route has occurred a threshold number times; 
in response to the detecting that the deviation has occurred the threshold number of times, 
determining a new optimal route from a current location of the user to the destination; 
and causing presentation of the new optimal route on the user device.
Shibata teaches: 
detecting that deviation from the alternate route has occurred a threshold number times; ([0033], wherein it is determined if the user device has deviated from the route and requested a reroute n number of times, or a threshold number of times)
in response to the detecting that the deviation has occurred the threshold number of times, ([0033], wherein when the number of reroutes, or deviations, exceeds the threshold, the reroute off button is displayed to the user for selection)
determining a new optimal route from a current location of the user to the destination and causing presentation of the new optimal route on the user device. ([0037]-[0038], wherein when the user accepts the cancellation of reroutes, the navigational system stops attempting to return to the original route, and then presents a new route to the destination independent of the alternate, or original, route)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the reroute cost determination method of Lokshin, Sese, Abramson, and Furukawa with the determination of number of times of deviation and determination of a new optimal route, independent of the user-selected alternate route of Shibata. It would have been obvious to modify because doing so allows navigation systems to avoid attempting to reroute drivers through poor driving areas with closed roads or construction again and again. By setting a new path that interacts with the original route at a minimum, the navigational system can avoid calculating too many reroutes, as recognized by Shibata ([0013]).


Regarding Claim 15, Lokshin, Sese, Abramson, and Furukawa in combination disclose all of the limitations of Claim 12 as discussed above, and Lokshin additionally teaches:
determining that the lowest sum of the costs exceeds a predetermined reroute cost threshold; ([0034], wherein the lowest sum of the costs is compared to the cost of the original route, which is a predetermined threshold)
Lokshin remains silent on:
in response to determining that the lowest sum of the costs exceeds the predetermined reroute cost threshold, 
determining a new optimal route from the current location of the user to the destination and a cost for the new optimal route; 
and comparing the lowest sum to the cost for the new optimal route to select the reroute.
However, Lokshin teaches determining a cost for the corresponding route ([0034]), and comparing the lowest sum to the cost for the corresponding route ([0034])
Shibata teaches: 
determining a new optimal route from the current location of the user to the destination and a cost for the new optimal route; ([0038], line 364, wherein a new optimal route to the destination is calculated regardless of the original guidance route)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the reroute cost determination method of Lokshin, Sese, Abramson, and Furukawa with the determination of a new optimal route, independent of the user-selected alternate route of Shibata by using Shibata’s new route in Lokshin’s route and reroute cost comparison. It would have been obvious to modify because doing so allows navigation systems to avoid attempting to reroute drivers through poor driving areas with low scores in order to return to an original route, which results in drivers deviating from the paths again and again. By setting a new path that interacts with the original route at a minimum, the navigational system can avoid calculating too many reroutes, as recognized by Shibata ([0013]).

Regarding Claim 16, Lokshin, Sese, Abramson, and Furukawa in combination disclose all of the limitations of Claim 9 as discussed above, and Lokshin remains silent on:
detecting that deviation from the alternate route has occurred a threshold number times; 
in response to the detecting that the deviation has occurred the threshold number of times, 
determining a new optimal route from a current location of the user to the destination; 
and causing presentation of the new optimal route on the user device.
Shibata teaches: 
detecting that deviation from the alternate route has occurred a threshold number times; ([0033], wherein it is determined if the user device has deviated from the route and requested a reroute n number of times, or a threshold number of times)
in response to the detecting that the deviation has occurred the threshold number of times, ([0033], wherein when the number of reroutes, or deviations, exceeds the threshold, the reroute off button is displayed to the user for selection)
determining a new optimal route from a current location of the user to the destination and causing presentation of the new optimal route on the user device. ([0037]-[0038], wherein when the user accepts the cancellation of reroutes, the navigational system stops attempting to return to the original route, and then presents a new route to the destination independent of the alternate, or original, route)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the reroute cost determination method of Lokshin, Sese, Abramson, and Furukawa with the determination of number of times of deviation and determination of a new optimal route, independent of the user-selected alternate route of Shibata. It would have been obvious to modify because doing so allows navigation systems to avoid attempting to reroute drivers through poor driving areas with closed roads or construction again and again. By setting a new path that interacts with the original route at a minimum, the navigational system can avoid calculating too many reroutes, as recognized by Shibata ([0013]).


Regarding Claim 20, Lokshin, Sese, Abramson, and Furukawa in combination disclose all of the limitations of Claim 19 as discussed above, and Lokshin additionally teaches:
determining that the lowest sum of the costs exceeds a predetermined reroute cost threshold; ([0034], wherein the lowest sum of the costs is compared to the cost of the original route, which is a predetermined threshold)
Lokshin remains silent on:
in response to determining that the lowest sum of the costs exceeds the predetermined reroute cost threshold, 
determining a new optimal route from the current location of the user to the destination and a cost for the new optimal route; 
and comparing the lowest sum to the cost for the new optimal route to select the reroute.
However, Lokshin teaches determining a cost for the corresponding route ([0034]), and comparing the lowest sum to the cost for the corresponding route ([0034])
Shibata teaches: 
determining a new optimal route from the current location of the user to the destination and a cost for the new optimal route; ([0038], line 364, wherein a new optimal route to the destination is calculated regardless of the original guidance route)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the reroute cost determination method of Lokshin, Sese, Abramson, and Furukawa with the determination of a new optimal route, independent of the user-selected alternate route of Shibata by using Shibata’s new route in Lokshin’s route and reroute cost comparison. It would have been obvious to modify because doing so allows navigation systems to avoid attempting to reroute drivers through poor driving areas with low scores in order to return to an original route, which results in drivers deviating from the paths again and again. By setting a new path that interacts with the original route at a minimum, the navigational system can avoid calculating too many reroutes, as recognized by Shibata ([0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170328725 A1 is directed to machine learning user preferences, and using the learned user preferences to generate and weigh a plurality of routes.
“Exploring Factors that Influence Connected Drivers to (Not) Use or Follow Recommended Optimal Routes” is directed to exploring factors that influence why drivers who prefer to follow familiar routes, ignoring route guidance during rerouting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667